Citation Nr: 0728583	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-38 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

2.  Entitlement to service connection for a fracture of the 
right hand.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from December 1953 to November 
1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2004 by the 
Department of Veterans Affairs (VA) San Juan Regional Office 
(RO).   


FINDINGS OF FACT

1.  There is no credible evidence that the veteran sustained 
injuries to the spine, right hand, or head during service.  

2.  The claimed residuals of injuries to the spine, right 
hand, and head (including tinnitus) were not present during 
service, were not manifest within a year after service, and 
the current disorders of the spine, right hand, and tinnitus 
have not been shown to have resulted from any incident during 
service.  


CONCLUSION OF LAW

Chronic disabilities of the spine, right hand and tinnitus 
were not incurred in or aggravated by service, and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in June 2003 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The duty to assist letter was provided 
prior to the adjudication of the claim.  In addition, the 
letter adequately informed the veteran that he should submit 
any additional evidence that he had in his possession.  
Further, because the claim for compensation is denied, any 
question as to the appropriate rating or the effective date 
is moot, and there can be no failure-to-notify prejudice to 
the veteran.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes, therefore, that the appeal may 
be adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
only available service medical records, namely his separation 
examination, has been obtained.  The National Personnel 
Records Center has reported that his records were destroyed 
by fire.  The NPRC also reported in September 2003 that 
morning reports could not be conducted as the veteran had not 
provided his complete organization, and the period of time to 
be searched must be limited to 90 days (rather than the two 
year period of time which the veteran had reported).  The 
Board also notes that the veteran has not cited any post 
service treatment records which could support his claim.  The 
veteran has also declined a hearing.  The Board does not have 
notice of any additional relevant evidence which is available 
but has not been obtained.  Although the representative has 
requested a remand for an examination for the purpose of 
obtaining a nexus opinion, in light of the Board's conclusion 
that there is no credible evidence of in-service injuries, 
the Board finds that an examination is not warranted.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In a letter dated in May 2003, the veteran stated that when 
he was in the Army between the dates of 1953 and 1955 at Fort 
Leonard Wood, Missouri, he had an accident on a cliff next to 
the barracks inside the base.  He said that he was walking 
along, and slipped and fell, tumbling down the cliff.  He 
reported that he sustained injuries to his head, hips, arms, 
legs, and had cuts on his face, ears, arms, and knees.  He 
also reported that he dislocated the fingers on his right 
hand, and had discomfort in his head and hip, and that he had 
those ailments until today.  He reported that he had been 
seen at the emergency room at the base hospital at Fort 
Leonard Wood, Missouri.  

The Board finds, however, that the preponderance of the 
evidence weighs against the veteran's claims.  The veteran's 
separation examination is entirely negative for any residuals 
of the claimed injuries.  Nor is the occurrence of such an 
injury noted by history.  Although it was noted that he had 
well healed scars of the right patella and right side of the 
face, the scars are not claimed in the current appeal.  The 
November 1955 medical examination report shows that clinical 
evaluation of the head, ears, spine and upper extremities 
were normal.  It was further noted that he had only minor 
complaints of no clinical significance.

There is also no evidence of arthritis of the spine or right 
hand or of tinnitus within a year after separation from 
service.  

The earliest post service medical evidence is the report of a 
VA general medical examination conducted in February 1995 in 
connection with a claim for nonservice-connected pension.  
Significantly, the examination report contains information 
which contradicts the veteran's contentions.  In this regard, 
the Board notes that the examination report shows that the 
veteran gave a history of having low back pain which 
developed after a sprain in 1960.  The Board notes that this 
history places the date of onset of the low back pain as 
being approximately 5 years after separation from service.  
It was further noted that he fractured his right wrist eight 
years ago.  The report contains no mention of the veteran 
having a history of tinnitus.  Similarly, the report of a VA 
spine examination conducted in February 1995 reflects that he 
veteran gave a history of suffering a back injury in 1960 
while changing a tire when working as a policeman.  There was 
no mention of a back injury in service.  

The Board finds that the lack of references to the claimed 
disabilities on separation from service, along with the 
contradictory medical history given by the veteran during the 
pension examination in February 1995 outweigh the history 
which he now gives in support of his claim for compensation.  
Therefore, the Board finds there is no credible evidence that 
the veteran sustained injuries to the spine, right hand, or 
head during service.  The Board further finds that residuals 
of injures to the spine and right hand, and head (including 
tinnitus) were not present during service, and were not 
manifest within a year after service, and the current 
disorders of the spine, right hand, and tinnitus have not 
been shown to have resulted from any incident during service.  
Accordingly, the Board concludes that chronic disabilities of 
the spine, right hand and tinnitus were not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  


ORDER

1.  Service connection for degenerative joint disease of the 
lumbar spine is denied.

2.  Service connection for a fracture of the right hand is 
denied.

3.  Service connection for tinnitus is denied.  




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


